 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
10                          CENTRAL DISTRICT OF CALIFORNIA

11   JOSE JUAREZ,                         NO. CV 18-06562-AS
                                      )
12                     Petitioner,    )
13                                    )
                  v.                  )        JUDGMENT
14                                    )
     W.L. MONTGOMERY, Warden,         )
15                                    )
                       Respondent.    )
16                                    )
17                                    )

18
          Pursuant to the Memorandum Decision and Order,
19
20
21        IT IS ADJUDGED that the Petition is denied and dismissed with

22   prejudice.
23
24        DATED: January 15, 2019
25
26
                                               /s/
27                                         ALKA SAGAR
                                 UNITED STATES MAGISTRATE JUDGE
28
